OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice in this State on March 13,1968, in the Appellate Division, Second Judicial Department. He has maintained an office for the practice of law within the First Judicial Department.
Respondent was convicted on November 10, 1982 in the Supreme Court, New York County, upon his plea of guilty, of one count of grand larceny in the second degree, a class D felony. Thereafter, on December 3,1982, respondent was again convicted in the Supreme Court, New York County, upon his plea of guilty, of the crime of grand larceny in the second degree. He was sentenced to five years’ probation upon each conviction to run concurrently, and ordered to pay restitution in the amount of $20,377.
Respondent ceased to be an attorney and counselor at law in this State upon his conviction of a felony (Judiciary Law, § 90, subd 4, par a). Accordingly, upon our review of the certified copies of the dispositions in the criminal *325proceedings, petitioner’s motion is granted, and respondent’s name is ordered stricken from the roll of attorneys (Judiciary Law, § 90, subd 4, par b).
Ross, J. P., Asch, Milonas, Kassal and Alexander, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York.